BRYAN SCHRODER
United States Attorney

RYAN D. TANSEY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
101 12th Avenue, Room 310
Fairbanks, Alaska 99701
Phone: (907) 456-0245
Fax: (907) 456-0577
Email: Ryan.Tansey@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                  )   No. 4:20-mj-00018-SAO
                                             )
                          Plaintiff,         )   COUNT 1:
                                             )   DISTRBUTION OF
          vs.                                )   METHAMPHETAMINE
                                             )     Vio. of 21 U.S.C. § 841(a)(1),
  ELIANA WEISS-SHERMAN,                      )   (b)(1)(C)
                                             )
                          Defendant.         )   CRIMINAL FORFEITURE
                                             )   ALLEGATION:
                                             )    21 U.S.C. § 853


                                       INFORMATION

       The United States Attorney charges that:

                                          COUNT 1

       On or about December 5, 2019, within the District of Alaska, the defendant,

ELIANA WEISS-SHERMAN, did knowingly and intentionally distribute a controlled

substance, to wit: a mixture or substance containing any amount of methamphetamine.


          Case 4:20-cr-00018-SAO Document 1 Filed 12/15/20 Page 1 of 2
       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                      CRIMINAL FORFEITURE ALLEGATION

       Upon conviction for the offenses in violation of 21 U.S.C. § 841, set forth in Count

1 of this Information, the defendant, ELIANA WEISS-SHERMAN, shall forfeit to the

United States any property constituting or derived from, and any proceeds obtained,

directly or indirectly, as the result of such offenses, and any property used or intended to

be used, in any manner or part, to commit or to facilitate the commission of the offenses,

including but not limited to:

          • A 2016 Dodge Ram 1500 with VIN 1C6RR7NT9GS281410; and

          • A Black Cargo Trailer SN: 56VBE1626JM639368.

       All pursuant to 21 U.S.C. § 853.

       DATED this 15th day of December 2020, at Fairbanks, Alaska.



                                                   BRYAN SCHRODER
                                                   United States Attorney


                                                   s/ Ryan D. Tansey
                                                   RYAN D. TANSEY
                                                   Assistant United States Attorney
                                                   United States of America




                                          Page 2 of 2


          Case 4:20-cr-00018-SAO Document 1 Filed 12/15/20 Page 2 of 2
